The opinion of the Court was delivered by
O’Neall, J.
The appeal in this case, draws in question the correctness of the ruling of the Judge below, on the fact, whether the seal of the note was sufficiently shown.
In the summary process jurisdiction, the decision of the Judge *12on the facts is regarded as the verdict of the jury. This wbuld be enough for this case. But it may be stated, in vindication of the decision of the Judge below, that this note was printed. So also was the seal [L. S.J This being so, the signature opposite to it is an adoption of it. When the Judge below was satisfied of that fact, there was an end at once of the objection that the note was unsealed.
The motion is dismissed.
Wardi,aw, Frost, Withers, Whitner and Glover, JJ., concurred.

Motion dismissed.